DETAILED ACTION

The present application, filed on or after March 16, 2013, is being examined under the first inventor to file provisions of the AIA .

Continued Examination Under 37 CFR 1.114
A request for continued examination under 37 CFR 1.114, including the fee set forth in 37 CFR 1.17(e), was filed in this application after final rejection.  Since this application is eligible for continued examination under 37 CFR 1.114, and the fee set forth in 37 CFR 1.17(e) has been timely paid, the finality of the previous Office action has been withdrawn pursuant to 37 CFR 1.114.  Applicant's submission filed on 08/08/2022 has been entered.

Claim Rejections - 35 USC § 112
The following is a quotation of the first paragraph of 35 U.S.C. 112(a):
(a) IN GENERAL.—The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor or joint inventor of carrying out the invention.

The following is a quotation of the first paragraph of pre-AIA  35 U.S.C. 112:
The specification shall contain a written description of the invention, and of the manner and process of making and using it, in such full, clear, concise, and exact terms as to enable any person skilled in the art to which it pertains, or with which it is most nearly connected, to make and use the same, and shall set forth the best mode contemplated by the inventor of carrying out his invention.

Claims 1-15 are rejected under 35 U.S.C. 112(a) or 35 U.S.C. 112 (pre-AIA ), first paragraph, as failing to comply with the written description requirement. The claim(s) contains subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.
Regarding claim 1, the claimed limitation of “solving the system of equations simultaneously” is a new subject matter which was not described in the specification in such a way as to reasonably convey to one skilled in the relevant art that the inventor or a joint inventor, or for applications subject to pre-AIA  35 U.S.C. 112, the inventor(s), at the time the application was filed, had possession of the claimed invention.  Such claimed limitation could not be found in the specification.  In the specification, it described that the system of equations are jointly solved.  However, such word “jointly” cannot be interpreted as the same meaning with the word “simultaneously” as current claimed.
Other claims are also rejected based on their dependency of the defected parent claims.

Claim Rejections - 35 USC § 101
35 U.S.C. 101 reads as follows:
Whoever invents or discovers any new and useful process, machine, manufacture, or composition of matter, or any new and useful improvement thereof, may obtain a patent therefor, subject to the conditions and requirements of this title.


Claims 1-15 are rejected under 35 U.S.C. 101 because the claimed invention is directed to an abstract ideas without significantly more. The claims recites a method for determining a position of a signal receiver based on signals received from a plurality of signal sources that is accomplished through a series of mathematical operations performed by a computer.  This judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities.  The claims do not include additional elements that are sufficient to amount to significantly more than the judicial exception because all claims elements, both individually and in combination, are directed to the mathematical manipulation of data.  The claimed limitation further encompasses a user manually calculating and solving for each of the values and does not include additional element that are sufficient to amount to significantly more than the judicial exception.  Thus, it does not integrate the abstract idea into a practical application.
Step 1 – Statutory Category
Claim 1 recites a method for determining a position of a signal receiver based on signals received from a plurality of signal sources that requires a series of steps for solving equations.
Step 2A, Prong One – Recitation of Judicial Exception
Claim 1 recites the steps of:
including in a system of pseudo-range equations, each pseudo-range equation having as unknown (i) the signal receiver’s position, (ii) values of one or more parameters in a function that represents the environmental bias, and (iii) a clock drift of the signal receiver; and
jointly solving the system of equations simultaneously for the values of the parameters of the function, the signal receiver’s position and the clock drift of the signal receiver.

Claims 2-15 further recites further steps of determining the values of the parameters and equations for determining a position of a signal receiver.  Thus, claims 2-15 recite judicial exception because the steps as claimed are no more than mathematical relationships and mathematical calculations (i.e. support of mathematical relationships/calculations disclosed throughout Applicant’s disclosure) performed by a computer that falls within the “mathematical concepts” grouping that are not sufficient to amount to significantly more than the judicial exception.  Accordingly, claims 1-15 recite the abstract idea.
Step 2A, Prong Two – Practical Application
The only additional element of claim 1 is the signals received from a plurality of signal sources.  The signals received are merely data received.  As such, such receiving limitation is insignificant extra--solution activity to the judicial exception.  Accordingly, it does not integrate the judicial exception into a practical application of the exception.
Step 2B – Inventive Concept
As stated above, claims 1-15 do not include additional elements that are sufficient to amount to significantly more than the judicial exception.  Since this judicial exception is not integrated into a practical application because the claim requires no more than a generic computer to perform generic computer functions that are well-understood, routine, and conventional activities; therefore, the claims are patent ineligible under 35 USC 101.

Allowable Subject Matter
Claims 1-15 are allowed over prior art.  However, 35 USC 112(a) and 35 USC 101 rejections must be overcome.
The indicated allowability of claims 6-9 is withdrawn in view of 35 USC 112(a) and 35 USC 101 rejections stated above.  Any inconvenience to the Applicant is deeply regretted.

Conclusion
The cited prior art made of record and not relied upon is considered pertinent to applicant's disclosure.
US 2021/0239845 discloses a method for determining a protection level of a position estimate using a single epoch of GNSS measurements, the method includes: specifying a prior probability density P(x) of a state x; specifying a system model h(x) that relates the state x to observables z of the measurements; quantifying quality metrics q associated with the measurements; specifying a non-Gaussian residual error probability density model ƒ(r|θ, q) and fitting model parameters θ using a set of experimental data; and defining a posterior probability density P(x|z, q, θ); estimating the state x; and computing the protection level by integrating the posterior probability density P(x|z, q, θ) over the state x.
US 2020/0209406 discloses methods and systems for correcting an error of a GPS signal.  The method includes receiving a request for positioning service from a computing device at a location; estimating a Total Electron Content (vTEC) value associated with the location of the object based at least in part on a plurality of vTEC values of a plurality of ground stations equipped with a plurality of GPS receivers, the vTEC value being estimated based on an estimator that is trained using a filter-reweight-retrain robust algorithm; and sending information of the estimated vTEC value to the computing device to allow the computing device to correct an error of a GPS signal received by the computing device, the error of the GPS signal being associated with an ionospheric delay.
US 2015/0022395 discloses receiver and methods for determining system time of a navigation system.  In one example, the receiver includes a baseband processing module and a calculation module.  The baseband processing module is configured for obtaining satellite information from the navigation system.  The calculation module is configured for estimating a pseudorange based on the satellite information; smoothing the pseudorange via a code; calculating clock bias and clock drift based on the smoothed pseudorange; and determining system time of the navigation system based on the calculated clock bias and clock drift.
US 8,131,463 discloses a method for providing a Global Navigation Satellite System (GNSS) navigation position solution with guaranteed integrity in non-controlled environments, the method including processing a (GNSS) signal including multiple satellites generating at least one signal to obtain carrier phase and pseudorange measurements; pre-processing the measurements to detect and characterize local errors in the measurements, wherein the local errors cannot be ascertained a priori, the characterization including providing error bounds estimated by measuring the carrier phase and pseudoranges measurements, thereby providing a set of measurements rejections when the characterization is not possible; and using the estimated error bounds, together with error bounds provided by the GNSS signal concerning satellite and ionospheric errors, to build in each measurement an estimated noise level in the measurements as input to a weighted Receiver Autonomous Integrity Monitoring (RAIM) algorithm in order to compute position coordinates and associated protection levels in the non-controlled environments.
Any inquiry concerning this communication or earlier communications from the examiner should be directed to CHUONG P NGUYEN whose telephone number is (571)272-3445. The examiner can normally be reached Mon-Fri, 10:00-10:00 EST.
Examiner interviews are available via telephone, in-person, and video conferencing using a USPTO supplied web-based collaboration tool. To schedule an interview, applicant is encouraged to use the USPTO Automated Interview Request (AIR) at http://www.uspto.gov/interviewpractice.
If attempts to reach the examiner by telephone are unsuccessful, the examiner’s supervisor, JACK KEITH can be reached on (571) 272-6878. The fax phone number for the organization where this application or proceeding is assigned is 571-273-8300.
Information regarding the status of published or unpublished applications may be obtained from Patent Center. Unpublished application information in Patent Center is available to registered users. To file and manage patent submissions in Patent Center, visit: https://patentcenter.uspto.gov. Visit https://www.uspto.gov/patents/apply/patent-center for more information about Patent Center and https://www.uspto.gov/patents/docx for information about filing in DOCX format. For additional questions, contact the Electronic Business Center (EBC) at 866-217-9197 (toll-free). If you would like assistance from a USPTO Customer Service Representative, call 800-786-9199 (IN USA OR CANADA) or 571-272-1000.




/CHUONG P NGUYEN/Primary Examiner, Art Unit 3646